214 Ga. 693 (1959)
107 S.E.2d 179
STATE HIGHWAY DEPARTMENT et al.
v.
MARSH.
20312.
Supreme Court of Georgia.
Submitted January 12, 1959.
Decided February 6, 1959.
Eugene Cook, Attorney-General, Paul Miller, E. J. Summerour, Assistant Attorneys-General, Ariel V. Conlin, Deputy Assistant Attorney-General, Frank Hardeman, for plaintiffs in error.
Marshall L. Fountain, contra.
DUCKWORTH, Chief Justice.
The petition as amended of Willie Marsh, against Jefferson County, the State Highway Department of Georgia, and the individual members of the Board of County Commissioners of Jefferson County, alleges that the petitioner deeded a right-of-way to the State Highway Department of Georgia over his land for a recited consideration of $1 and the benefit to his property by the construction and maintenance of the road. There is attached to the petition a letter from the county commissioners, which recites in part: "With reference to the right-of-way deed to the State Highway Department: There has been set up for moving your house the sum of $1,000. If you are interested in moving your property at this price, please bring this letter with you . . . within five (5) days . . ." The amended petition further alleges: that the defendants represented to him that, among other things, they would move his house back to a location desired by him so that it would not be right on the right-of-way and so he would have a front yard; that this was a part of the consideration, and that the house has not been moved. He prays for judgment for $1,000 or a decree of specific performance requiring the defendants to move the house. A cause of action is alleged, and the court did not err in overruling the general demurrers.
Judgment affirmed. All the Justices concur.